Filed 1/13/22 In re J.P. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re J.P., a Person Coming Under
 the Juvenile Court Law.
                                                                 D079288
 SAN DIEGO COUNTY HEALTH
 AND HUMAN SERVICES
 AGENCY,                                                         (Super. Ct. No. J520666)

           Plaintiff and Respondent,

           v.

 G.P.,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Marian F. Gaston, Judge. Affirmed.
         William D. Caldwell, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Lonnie J. Eldridge, County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel, and Emily Harlan, Deputy County Counsel, for Plaintiff and
Respondent.
      At the contested disposition hearing in dependency proceedings under

Welfare and Institutions Code1 section 300, subdivision (b)(1), the juvenile
court allowed a no-contact order issued at a prior hearing to remain in effect
between G.P. (Mother) and her seventeen-year-old adopted son, J.P., finding
that contact between Mother and J.P. would be detrimental to the minor. In
this appeal, Mother contends the juvenile court erred by refusing to lift the
no-contact order. She also challenges the lack of testimony from J.P. at the
disposition hearing. Finding no error, we affirm the juvenile court’s orders.
              FACTUAL AND PROCEDURAL BACKGROUND
A.    Initiation of Dependency Proceedings and Detention
      J.P. was born in 2004. He was placed in Mother’s care several weeks
after his birth due to his biological mother’s drug use. His adoption was
finalized in 2006, and Mother is his only adoptive parent. Mother also has
two adopted daughters, who were eleven and twelve years old at the outset of
this case.
      On September 14, 2020, J.P. was hospitalized under section 5150 for
posing a danger to others. On the previous day, Mother locked J.P. out of the
home and called the police to report that J.P. had hit her and had also broken
her fingers in the past. J.P. denied ever hitting Mother. Assault charges
were brought against J.P. in juvenile court stemming from this incident, but
the charges were not pursued.
      After the San Diego County Health and Human Services Agency
(Agency) was notified of J.P.’s hospitalization, J.P. reported that Mother
“constantly” told him to kill himself. He also disclosed that Mother would
pull his underwear down and pull his genitals. He indicated that this


1    All statutory references are to the Welfare and Institutions Code unless
otherwise specified.
                                       2
behavior seemed to be in jest rather than sexual. Mother and J.P.’s sisters
denied this behavior had occurred.
      Doctors determined during J.P.’s hospitalization that he did not meet
the criteria for a section 5150 hold, but Mother refused to pick him up once he
was ready for discharge. She claimed she did not feel safe with J.P. in the
home, and that he was going to kill her. She also suggested that he was a
drug dealer with connections to the cartel. J.P. was ultimately discharged
and returned home. Several days later, one of J.P.’s sisters called the police
after J.P. and Mother had another argument that became physical.
      The Agency offered a child and family team (CFT) meeting to provide
the family with resources and additional support. Mother refused the
meeting, claiming the family’s situation had stabilized. At that point, the
Agency had also determined that J.P.’s allegations of sexual abuse were
unfounded, and the referral was closed.
      On January 30, 2021, J.P. was arrested for engaging in a physical
altercation with Mother and for damaging doors in the home. J.P. had
broken a door frame trying to get back into the home after Mother locked him
in the garage, and a physical fight ensued. The following morning, Mother
turned off the Wi-Fi connection while J.P. was doing his homework. J.P.
became angry and started breaking things, resulting in Mother calling the
police.
      J.P. was charged with two counts of misdemeanor battery and one
count of felony vandalism following this dispute. He was taken to an
emergency shelter where he stayed for 21 days. Mother was upset J.P. was
not taken to juvenile hall, and she initially refused to consent to treatment
for J.P. at the shelter but later agreed to services. J.P. was aware that




                                       3
Mother wanted him in juvenile hall, and believed that Mother preferred that
he stay at a homeless shelter for a month rather than be at home with her.
      While J.P. was at the shelter, the “primary concern” was that J.P.
would have no place to live after his 21-day stay. J.P. reported that he did
not feel comfortable or safe at home. He stated that he and Mother argued
daily. He claimed that during their most recent dispute, Mother pushed and
hit him first, and he pushed back. He also claimed that the dispute made
him cry. He complained that he had no privacy at home, because Mother
removed the doorknob to his room and took his cell phone. He also stated
that Mother refused to help him with his schoolwork. He claimed Mother
verbally abused him and yelled at him, telling him “You’re not my son,” and
that he is fat and ugly. He also disclosed that he suffers from depression, and
that he self-medicates with marijuana because anti-depressants made him
feel worse. There were also reports that Mother had locked J.P. out of the
home and forced him to sleep outside.
      Staff at the shelter also indicated that Mother appeared overwhelmed,
was inconsistent, and had trouble following through. Mother had stated that
she did not want J.P. to return home. According to her, J.P. was a threat to
his younger siblings, smoked marijuana daily, and associated with gang
members. However, Mother ultimately agreed to let J.P. return home, and
he was discharged from the shelter on February 20, 2021.
      Shortly after J.P.’s discharge from the shelter, police were called to the
home again based on reports that J.P. was being physically aggressive and
had broken Mother’s fingernail. J.P. claimed that this dispute stemmed from
a list he made at the shelter of all the items he wanted Mother to bring him
from home. Mother never brought him these items, and J.P. discovered when




                                        4
he returned home that Mother had thrown the items away. J.P. denied
hitting Mother during this incident.
      After police were called, J.P. was arrested and transported to an
emergency screening unit (ESU). J.P. made homicidal statements during his
initial assessment at the ESU, claiming he wanted to kill Mother. He also
stated he was going to kill himself and that he would not reach 18 years old.
According to the ESU, J.P. had been diagnosed with disrupted mood
dysregulation disorder (DMDD) in March 2019, and a doctor at the ESU
confirmed this diagnosis. J.P. had also been previously diagnosed with
attention deficit hyperactivity disorder and current moderate episode
depressive disorder without prior episode. ESU staff reassessed J.P.’s
condition over the following days, at which point J.P. was no longer endorsing
any suicidal or homicidal ideations. There were also no signs that he was
experiencing audio or visual hallucinations.
      The ESU determined J.P. was ready for discharge on February 22,
2021. However, according to the Agency’s detention report, Mother refused to
pick up J.P. or provide any plan for his living arrangements. Mother
indicated that she did not feel safe with J.P. in the home and also refused to
authorize J.P. to return to the emergency shelter. Instead, she wanted him
locked down in a facility and monitored. She insisted that J.P. should be
admitted for psychiatric services at a children’s hospital, although ESU staff
had determined that J.P. did not meet the criteria for placement in a
psychiatric facility. Mother then retained an attorney and refused to speak
with the ESU staff directly. Due to Mother’s lack of cooperation, J.P. was
taken into custody by the Agency and placed in a group home.
      On February 24, 2021, the Agency filed a juvenile dependency petition
on J.P.’s behalf under section 300, subdivision (b)(1). The Agency alleged J.P.


                                       5
required the protection of the juvenile court due to Mother’s failure to provide
a home for J.P. and refusal to authorize any temporary housing
arrangements once he was ready for discharge from the ESU.
      At the detention hearing on February 25, 2021, the juvenile court
appointed counsel for Mother and J.P., detained J.P. at the group home, and
ordered the Agency to provide Mother with voluntary services. The court
further ordered “liberal” supervised visitation between Mother and J.P.,
including visitation between J.P. and his nondependent siblings consistent
with the rules of his group home.
      Pending the jurisdiction and disposition hearing, the social worker
interviewed J.P. regarding his relationship with Mother. He reported that
although Mother provided him with food, she did not support his mental
health. She told him to kill himself “almost every day,” and he reported
feeling suicidal. He indicated that Mother started a fight with him during a
recent call while he was at the group home and made him cry. He also
disclosed that he had a history of self-injurious behavior. Although he no
longer felt suicidal, he reported that he still felt depressed. He admitted that
he self-medicated his depression with marijuana but denied using other
drugs. When asked about sexual abuse, J.P. continued to allege that Mother
would “pull [his] pants down, and grab [him] down there.”
      J.P. indicated that his relationship with his sisters was strained
because of Mother. He believed Mother “manipulate[d] them” and that they
were her “little minions.” He also said Mother would scream at his sisters
and call them “dumb.” Additionally, he accused Mother of throwing things at
him, including throwing a hammer at his head, and punching him once. She
also locked him out of the house on several occasions, forcing him to sleep
outside. He complained that Mother takes his possessions and would either


                                       6
sell them or throw them away, including things he had paid for. She also
interfered with his personal relationships by falsely claiming that J.P. “went
to juvie, [and] did a lot of illegal things.” He indicated that he did not want to
attend a CFT meeting if Mother was present and expressed doubts that the
family would be able to reunify.
      During the social worker’s interview with Mother, she denied that she
was ever notified that J.P. needed to be picked up from ESU. She also
continued to accuse J.P. of using and selling drugs and having gang
connections. To substantiate her claim that J.P. was involved with gangs,
Mother indicated that she had seen pictures of his friends with guns. When
the social worker asked how he could find those pictures, Mother replied,
“Isn’t that your job to find them?” Mother also claimed that J.P. had told her
that he overdosed once before. She also claimed that she found marijuana, a
pipe, and burnt spoons in his room. She believed J.P. needed counseling to
help him with drugs, gangs, mental health, and school, and that he also
needed a medical evaluation because he occasionally transitioned rapidly
from anger to crying. However, she refused a psychological evaluation for
herself. She also indicated that she and her daughters had started going to
counseling but refused to tell the social worker where they were receiving
counseling.
      In the Agency’s jurisdiction report, the Agency recommended that J.P.
remain at his current group home, where he was doing well according to the
staff. Regarding visitation, J.P. had called Mother a few times from the
group home, with no response. They also had a phone conversation on
March 15, 2021 that went “negatively.” Notwithstanding these issues, the
Agency recommended reunification services and liberal supervised visitation
for Mother.


                                        7
B.    The Juvenile Court’s Issuance of a No-Contact Order
      At a pretrial jurisdiction and disposition hearing on March 22, 2021,
Mother’s counsel requested the juvenile court set the matter for trial on the
jurisdictional and dispositional issues and listed her possible witnesses,
which included J.P. Mother’s counsel further requested to keep the current
visitation order in place.
      J.P.’s counsel objected to visitation between Mother and J.P. and
requested a no-contact order. J.P.’s counsel stated that J.P. did not want any
visitation, and that he felt “very upset regarding the whole situation.” For
example, Mother had failed to bring J.P. the few personal belongings from
home that he had requested. Additionally, J.P.’s situation had improved once
he was removed from Mother’s care, as his current placement was “extremely
structured” and was providing him with “a lot of services.” Counsel
suggested that “maybe right now just isn’t the best time for [Mother] or [J.P.]
to be having contact until things can neutralize because it is a very hot
situation right now.” Counsel also indicated that if a no-contact order was
put in place, the issue could be revisited at a later hearing.
      Mother’s counsel objected to the no-contact order, contending there was
not a sufficient basis for the juvenile court to find that contact between J.P.
and Mother would be detrimental. As for the Agency, it continued to request
supervised visitation for Mother, but indicated that it would not object to a
no-contact order if the court was inclined to make a detriment finding.
      After hearing arguments from the parties, the juvenile court issued a
no-contact order, stating: “The Court is going to defer to guardian ad litem,
[J.P.’s counsel], also 16-year-old-plus [J.P.], and we’ll order that there will be
no visitation. However, the Court will authorize the social worker to
recommend a change in the no-visitation order, ex parte, with notice to


                                         8
counsel, if that is appropriate or becomes appropriate before the next court
hearing date. Otherwise, we can visit the issue at the next court hearing
date which would be the pretrial status conference.” The court further
indicated that Mother should work with the Agency to retrieve the items J.P.
had requested from home.
C.    Events Following the Initial No-Contact Order
      There was no contact between Mother and J.P. after the juvenile court
issued the no-contact order. However, Mother was still failing to provide J.P.
with his requested belongings. She also continued to claim that J.P. had
used drugs other than just marijuana, “including nicotine and vaping.” She
expressed concerns that the Agency was considering a home-based placement
because she believed he needed to be in a “facility.” The social worker
informed Mother of the Agency’s responsibility to place minors in the least-
restrictive environment that can meet their needs, which concerned Mother.
      As for J.P., he indicated that he thought about calling Mother about his
personal belongings but otherwise did not want any contact with her. He
noted that he preferred the group home to living with Mother even though he
disliked the structure and rules at the group home. According to J.P.’s
therapist, J.P. was having successful visits and day passes with non-
relatives. Staff at the group home also confirmed that J.P. was participating
in all therapies and activities, and there were no new concerns regarding
J.P.’s behavior or well-being.
      The juvenile court held a meet and confer hearing on May 5, 2021
regarding whether J.P. should become a juvenile justice ward under section




                                       9
602,2 a dependent child, or a dual status youth. Both Mother and J.P. were
present at the hearing by videoconference. The Agency and Probation agreed
the best course of action would be to dismiss the section 602 petition and
continue with the dependency proceedings. However, since J.P. had not yet
been declared a dependent child, the Agency asked to continue the matter
until after the upcoming jurisdictional trial in the dependency case.
      Mother’s counsel emphasized at the meet and confer hearing that
Mother was not in agreement with dismissing the 602 petition, and that
Mother favored pursuing criminal charges against J.P. Mother then
personally addressed the juvenile court with her concerns about J.P.’s
behavior. Although she recognized he was receiving “some kind of therapy”
at the group home, Mother believed these services were inadequate to
address J.P.’s needs. She stated that J.P. had been “escalating in violence”
for several years, had assaulted her, broken things, and that he did so
intentionally and without remorse. She referenced his diagnosis of DMDD
and further suggested that he had “socialization issues” and abused drugs.
She believed his drug problems had been “whitewashed” since it was her
impression that he was only receiving treatment for marijuana use. She also
believed J.P. was involved in “gang violence,” which was also not being
addressed. The court intervened several times to remind Mother that the
goal of these proceedings was to identify ways to get J.P. the help that he
needed. The court then continued the matter pending a determination on the
jurisdictional issues in the dependency proceedings.




2     Section 602 provides, in relevant part: “[A]ny minor who . . . violates
any law of this state . . . is within the jurisdiction of the juvenile court, which
may adjudge the minor to be a ward of the court.”
                                        10
         At the pretrial settlement conference for the dependency proceedings
the following day, the parties were unable to reach an agreement on
jurisdiction and disposition. J.P.’s counsel noted that J.P. had still not
received his requested belongings, and asked the juvenile court to order
Mother to work with the Agency to ensure J.P. receive the requested items.
Mother’s counsel submitted on this request and confirmed the matter for
trial.
         Mother’s counsel indicated that Mother was intending to challenge the
truth of the allegations for jurisdiction, as well as contest visitation and J.P.’s
level of placement at disposition. Mother’s counsel further noted that Mother
was not requesting placement of J.P. in her home. At the close of the
hearing, the juvenile court confirmed the trial date and ordered Mother to
return J.P.’s personal belongings. Pursuant to the juvenile court’s order,
Mother provided J.P. with one of the items but claimed she did not know the
whereabouts of his other requested belongings.
         At the contested hearing on June 4, 2021, J.P.’s counsel requested a
continuance of the disposition portion of the trial, with the hope that J.P.
would be ready to transition from his group home into a lower level of care by
the time of the contested disposition date. Mother’s counsel responded that,
if the court was inclined to continue disposition, the court should also
continue the jurisdiction portion of the trial because J.P.’s level of placement
was relevant to a true finding under section 300. Mother’s counsel explained
that she was asking the juvenile court to make a true finding and to take
jurisdiction under section 300, subdivision (c), rather than on the existing
petition allegations, which were pled under section 300, subdivision (b)(1).
Further, Mother was requesting to have J.P. on “stand-by” to testify in case
his testimony was relevant on the jurisdictional issues. J.P.’s counsel


                                        11
opposed calling J.P. to testify, explaining that the dual hearing had been a
“very, very bad experience for [J.P.] based on what came out of the mother’s
mouth [at the hearing],” and that forcing him to testify in this matter could
further traumatize him.
      The juvenile court ruled that it was in J.P.’s best interests to continue
the disposition hearing. However, the court declined to continue the
jurisdiction portion of the trial and ruled that J.P. would not be compelled to
testify. The court found that J.P.’s testimony was not relevant or material to
the allegations in the petition, and that forcing him to testify could be
damaging to his mental health. The court was particularly troubled by
Mother’s behavior over the course of the proceedings, explaining, “Every
opportunity she gets, [J.P.’s] mother is saying nasty things about him. So
we’re moving in the wrong direction. And I am not inclined to subject him to
that. Given the allegations as proved, I don’t think that what he has to say is
material to those allegations.”
      The parties then proceeded on the jurisdictional issues. The juvenile
court admitted into evidence a letter from Mother’s therapist, indicating that
she had completed ten therapy sessions for treatment of “F43.9 Reaction to
severe stress.” The letter noted that Mother had made improvements in
sleep, anxiety management, and self-advocacy, and had joined an online
support group for parents of children with DMDD. The court also admitted
the Agency’s reports; a letter from J.P.’s therapist; a letter from J.P.’s
primary care physician; a needs and services plan regarding J.P.’s needs and
treatment goals; a report dated March 15, 2021 from the group home
describing an incident when staff discovered J.P. engaging in drug-seeking
behavior; and five police reports documenting J.P.’s contact with law
enforcement between September 2020 and February 2021.


                                        12
      During the jurisdictional hearing, the social worker who began working
with the family in September 2020 was called to testify. She indicated that
following an initial period of good communication, Mother stopped responding
to her communications in November 2020, and the referral was subsequently
closed in December 2020. The social worker further testified that Mother
refused to pick up J.P. after he was ready for discharge from the ESU on
February 20, 2021. Although the Agency and J.P.’s prior shelter had
provided Mother with referrals for temporary placements, Mother was
insisting that J.P. be placed at an inpatient psychiatric unit. Mother told the
social worker she did not want J.P. to return to the shelter because she
believed J.P. had relapsed on drugs while he was at the shelter, even though
the shelter did not report any drug use by J.P. and indicated that he had
done well at their program.
      J.P.’s current social worker who was assigned to J.P.’s case in March
2021 also testified. He opined that, although Mother was adamant that J.P.
should be placed in a psychiatric facility, J.P. was not likely to require long-
term residential treatment. J.P. did not require any psychotropic medication
to treat his conditions while at the group home, and the social worker did not
observe any violent or depressive behavior. In the social worker’s opinion,
any negative behaviors J.P. exhibited were relatively minor and were
consistent with symptoms of DMDD. J.P. was otherwise participating in all
activities at the group home and had generally good behavior. The social
worker was concerned, however, about the relationship between Mother and
J.P. At that time, J.P. was refusing all contact with Mother and no longer
wanted to be part of the family. Additionally, Mother did not believe she was
capable of maintaining J.P. in her home, and J.P. described several




                                       13
“concerning behaviors” by Mother, which J.P. attributed to the escalation of
his own behavior.
      Mother also testified at the hearing and denied the allegations in the
petition. She claimed she was never asked to pick up J.P. when he was ready
for discharge from the ESU. She admitted, however, that she was contacted
about other temporary placement options for J.P. but had refused them. She
also testified that it was not an option for J.P. to return home on
February 22, 2021 because she believed J.P. was a danger to her and her
daughters. Additionally, although Mother initially denied that she had
refused to participate in a CFT meeting, she later testified that she had
declined to participate in a “voluntary” meeting with the Agency in
December 2020.
      After receiving the evidence and hearing the parties’ closing
arguments, the juvenile court made a true finding on the petition under
section 300, subdivision (b)(1). The court found that Mother and J.P. have a
“very volatile relationship,” which resulted in an unsafe home environment.
The court noted that Mother’s characterization of J.P. as violent drug dealer
with gang affiliations was not supported by the other individuals involved in
the case. The court also found that Mother’s refusal to pick up J.P. from the
ESU further strained the relationship, and that Mother’s testimony that she
was never given an opportunity to pick up J.P. was not credible. The court
indicated that J.P. had demonstrated insight into his past mistakes, and his
conduct was “impressive” and showed “a certain level of maturity[.]” The
court concluded that although the petition could have been pled under section
300, subdivision (c), the allegations under subdivision (b)(1) had been proven
by a preponderance of the evidence.




                                       14
      Following the jurisdictional hearing, the juvenile court held another
meet and confer hearing on J.P.’s section 602 petition on June 9, 2021.
According to the addendum reports the Agency prepared for the hearing,
Mother was continuing to accuse J.P. of drug abuse. She provided the Agency
with several photos of drug paraphernalia she found in J.P.’s room, but the
Agency concluded that the photos showed only substances related to nicotine
or marijuana, which J.P. had already admitted to using. Mother then
provided a second batch of photos showing a bottle of Buprenorphine,
Naloxene strips, empty syringes, and clear-plastic pill capsules. The social
worker was advised by a law enforcement agent that these items were
indicative of opioid use or opioid overdose treatment. When asked about the
photos, J.P. claimed the items were given to him by a friend to treat an
overdose.
      Mother also continued to accuse J.P. of affiliating with gangs. She
claimed she had heard reports from neighbors that J.P. was seen with “shady
individuals.” She also cited an incident when J.P. was held up at gunpoint,
and that a local store had been “knocked over,” although she had no
information implicating J.P. in that incident. She also reported finding
several small knives and brass knuckles in J.P.’s room.
      The social worker addressed Mother’s accusations in the addendum
report and noted that, aside from one incident of drug-seeking behavior in
March 2021, there had not been any reports of drug use or gang involvement
by J.P. from the emergency shelter or group home. Overall, Mother’s reports
did not change the Agency’s position that J.P.’s 602 petition should be
dismissed and his dependency proceedings should continue.
      At the meet and confer hearing, both Mother and J.P. were present.
J.P.’s delinquency attorney and his dependency attorney agreed with the


                                      15
Agency’s recommendation and asked the juvenile court to dismiss the section
602 petition since the court had taken jurisdiction over J.P. under
section 300. However, Mother’s counsel opposed dismissing the petition,
stating that Mother was “a victim in this case” and that J.P. should be held
accountable. The district attorney concurred with Mother’s position,
contending that as the child’s parent, her belief that J.P. should be “held
accountable” should take precedent even though J.P. was “doing really well”
at his current placement.
      Mother also gave a statement to the juvenile court at the hearing,
pushing for J.P. to be placed on probation. She continued to accuse J.P. of
being violent, a drug abuser, and having gang affiliations. She also claimed
the Agency’s reports were inaccurate and that the social worker “talks down
to [her].” In her opinion, J.P. should be under probation, and if the current
rules were lifted, she believed he would “reuse and go back to the opioids and
psychedelics and psychotropic drugs.”
      The juvenile court dismissed the 602 petition, finding J.P.’s interests
were best served on the dependency side. The court noted that J.P. was
doing “well” at his current placement, and that the option of moving him to a
lower level of care would be addressed at the dispositional hearing.
D.    The Contested Disposition Hearing
      The juvenile court held the contested disposition hearing on
July 26, 2021. In the report prepared for the disposition hearing, the Agency
recommended that J.P. remain out of Mother’s care. The report also noted
that J.P. and Mother’s relationship “continued to stagnate,” and there was
“poor engagement” between the Agency and Mother. According to the report,
J.P. was particularly upset that Mother pushed for him to be placed on
probation. J.P. was otherwise doing well in treatment and was participating


                                        16
in therapy and other activities. The Agency was also working with J.P. to
find him a lower level of care. The report further noted that Mother had
failed to return the “majority” of the social worker’s calls but was
communicating with the social worker through text and e-mail.
      At the disposition hearing, the juvenile court admitted into evidence
the Agency’s reports. Mother’s counsel did not offer any affirmative evidence,
and no witnesses were called. The court had previously ruled it would
consider any evidence presented at the contested jurisdiction hearing at the
disposition hearing.
      The parties discussed the juvenile court’s no-contact order during the
dispositional hearing. J.P. requested, through counsel, that the no-contact
order remain in effect. J.P.’s counsel noted that the juvenile court previously
found that contact would be detrimental to J.P., and there was no evidence
that Mother had since engaged in any services that were conducive to
improving their relationship. Although J.P. was doing well and had access to
services at his current placement, the “stress” of visits with Mother could
cause him to regress.
      Mother’s counsel objected to the no-contact order, contending that J.P.’s
counsel had failed to provide any information showing that contact would be
detrimental. Mother’s counsel further contended that J.P.’s request to not
have contact, standing alone, was insufficient to warrant the no-contact
order. Additionally, counsel requested placement for J.P. in a high-level
facility based on his “substance abuse issue, mental health, gang affiliation,
and criminal behavior”; opposed any off-campus passes for J.P.; and
requested J.P. be screened for fetal alcohol syndrome.
      As for the Agency, it indicated that the evidence could support a
detriment finding based on the “history of intensive conflict between [J.P.]


                                       17
and his mother,” and Mother’s “combative and very aggressive” efforts to
involve J.P. in the criminal system. The Agency believed contact “could set
[J.P.] back and could endanger him emotionally and physically,” given the
allegations of “physical aggression” between Mother and J.P. Although the
Agency stated that its “formal recommendation” was for supervised visitation
between Mother and J.P., it also indicated that it would submit that issue to
the court. The Agency further requested that J.P. continue to be detained
out-of-home and provide the family with reunification services.
      At the close of the dispositional hearing, the juvenile court ruled to
keep the no-contact order in place. The court noted that Mother’s “verbal
abuse” of J.P. had caused or exacerbated his mental health problems.
Mother’s conduct throughout the proceedings also demonstrated that she was
attempting “to control and punish him in the harshest ways possible.” The
court further noted that “[J.P.] is not a criminal, [J.P.] is not a gang member,
and [J.P.] is not a drug addict. This is a kid with some mental health
challenges, but he is doing really well right now.” The court indicated that
“nothing has changed as far as [Mother’s] participation in services” since the
court first instituted the no-contact order, and that contact between J.P. and
Mother would be detrimental to the minor. The juvenile court then ordered
to adopt the Agency’s recommendations, removing J.P. from Mother’s custody
and ordering reunifications services for the family.
      Mother timely appealed.
                                 DISCUSSION
      Mother’s sole challenge in this appeal is to the juvenile court’s no-
contact order issued at the dispositional hearing. She contends that the
juvenile court lacked the authority to issue a no-contact order during the
reunification period because family reunification will be impossible absent a


                                       18
framework for establishing contact between mother and son. She also
contends that the juvenile court abused its discretion by excusing J.P. from
testifying at the dispositional hearing, since his testimony was material to
determining whether contact between Mother and J.P. should be renewed.
1.    The Juvenile Court’s No-Contact Order Was Proper
      At the dispositional hearing, the juvenile court must order child welfare
services for the minor and the minor’s parents to facilitate reunification of
the family. (§ 361.5, subd. (a); Cal. Rules of Court, rule 1456(f)(1).) The
reunification plan “ ‘must be appropriate for each family and be based on the
unique facts relating to that family.’ ” (In re Michael S. (1987) 188
Cal.App.3d 1448, 1458.) The Agency must offer the parent services tailored
to remedy the problems leading to the loss of custody. (In re Christopher H.
(1996) 50 Cal.App.4th 1001, 1006-1007 (Christopher H.).) Section 362,
subdivision (d) states in relevant part: “The program in which a parent . . . is
required to participate shall be designed to eliminate those conditions that
led to the court’s finding that the child is a person described by Section 300.”
      Visitation between the child and parent is a component of a family
reunification plan. (§ 362.1.) As section 362.1, subdivision (a) explains, the
requirements for visitation exist “[i]n order to maintain ties between the
parent . . . and the child, and to provide information relevant to deciding if,
and when, to return a child to the custody of his or her parent . . . .”
      At the same time, “the parents’ interest in the care, custody and
companionship of their children is not to be maintained at the child’s
expense; the child’s input and refusal and the possible adverse consequences
if a visit is forced against the child’s will are factors to be considered in
administering visitation.” (In re S.H. (2003) 111 Cal.App.4th 310, 317
(S.H.).) The statute mandates that “[n]o visitation order shall jeopardize the


                                         19
safety of the child.” (§ 362.1, subd. (a)(1)(B).) In addition, visitation orders
must provide for “flexibility in response to the changing needs of the child
and to dynamic family circumstances.” (S.H., at p. 317.) Such visitation
must be “as frequent as possible, consistent with the well-being of the child.”
(§ 362.1, subd. (a)(1)(A).) “While visitation is a key element of reunification,
the court must focus on the best interests of the children ‘and on the
elimination of conditions which led to the juvenile court’s finding that the
child has suffered, or is at risk of suffering, harm specified in section 300.’
[Citation.]” (In re Julie M. (1999) 69 Cal.App.4th 41, 50.)
      We first address Mother’s contention that the juvenile court lacked the
authority to issue a no-contact order during the reunification period. At the
dispositional hearing, the court ruled that the no-contact order should remain
in effect after determining that contact between Mother and J.P. would be
detrimental to the minor. At the same hearing, the court also ordered to
detain J.P. outside the home and for the Agency to provide reunification
services. Mother contends that the statute does not allow the juvenile court
to issue a no-contact order based on a finding of detriment where, as here,
reunification services have been ordered for the family.
      Mother’s contention, however, misapprehends the relevant statutory
authority. The plain language of section 362.1 expressly provides that the
general entitlement to visitation during reunification is not limitless. For
instance, the statute not only authorizes, but requires, the juvenile court to
deny visitation where the child’s safety is at risk. (§ 362.1, subd. (a)(1)(B);
see also In re T.M. (2016) 4 Cal.App.5th 1214, 1219 (T.M.) [explaining that
section 362.1 requires the court to deny visitation if the child’s safety is at
risk].) Additionally, visitation is only required as frequently as the well-being
of the child allows. (§ 362.1, subd. (a)(1)(A).)


                                        20
      In applying this plain language of the statute, numerous courts of
appeal have concluded that the juvenile court may deny a parent visitation
during the reunification period where visitation would be harmful to the
child’s well-being. (See In re Matthew C. (2017) 9 Cal.App.5th 1090, 1093,
1101-1102 (Matthew C.) [reunification services must provide for visitation
between parent and child, subject to two caveats set forth by § 362.1, subds.
(a)(1)(A) and (a)(1)(B)]; T.M., supra, 4 Cal.App.5th at pp. 1220-1221
[affirming order requiring progress in individual counseling prior to allowing
visitation during the reunification period]; In re Brittany C. (2011) 191
Cal.App.4th 1343, 1356-1357 (Brittany C.) [during reunification, visitation
must be consistent with the well-being of the child]; Christopher H., supra,
50 Cal.App.4th at p. 1008 [juvenile court may deny visitation during
reunification when visitation would be harmful to the child’s well-being].) As
the appellate court in Brittany C. explained, if the juvenile court lacked the
power to suspend visits when continuing them would be detrimental to the
child, the court “would be required to sit idly by while a child suffered
extreme emotional damage caused by ongoing visits. . . . Visits of that nature
are hardly consistent with the well-being of the children.” (Brittany C., at
p. 1357.) Thus, the pertinent caselaw and statutory authority are clear: the
juvenile court may deny a parent visitation based on a showing it would be
detrimental to the child, even where reunification services have been ordered.
      Although the courts of appeal agree that visitation may be denied
based on a showing of detriment, there is a lack of consensus regarding the
standards for denying visitation in this context. For instance, there is a split
of authority as to whether section 362.1 authorizes the denial of visitation
only on a finding of a threat to the minor’s physical safety (see In re C.C.
(2009) 172 Cal.App.4th 1481, 1492 (C.C.)), or whether visitation may also be


                                       21
denied based on a threat to the minor’s emotional well-being (see, e.g.,
Matthew C., supra, 9 Cal.App.5th at pp. 1101-1103; T.M., supra,
4 Cal.App.5th at pp. 1219-1220). In C.C., the appellate court construed the
language in section 362.1 subdivision (a) to mean that “when reunification
services have been ordered and are still being provided . . . some visitation is
mandatory unless the court specifically finds any visitation with the parent
would pose a threat to the child’s safety.” (C.C., at p. 1491.) However, the
physical safety limitation set forth by C.C. appears to be the minority view,
as other appellate courts have determined that visitation may be suspended
or denied where it would be detrimental to the child’s emotional well-being.
(See T.M., at p. 1219 [collecting cases].)
      In her appellate briefs, Mother does not address this split of authority,
nor does she contend that the juvenile court’s order denying visitation was
improper absent evidence of a threat to J.P.’s physical safety. Accordingly,
she has forfeited any such contention. (See People v. Aguayo (2019)
31 Cal.App.5th 758, 768 [failure to develop claim with reasoned legal
argument and supporting authority forfeits the issue].)
      In any event, we concur with the courts of appeal which have concluded
that the juvenile court may deny visitation based on potential harm to the
child’s emotional well-being. As the appellate court in T.M. explained: “[T]he
plain language of section 362.1, subdivision (a) only requires visitation as
frequently as the well-being of the child allows. Accordingly, if visitation is
not consistent with the well-being of the child, the juvenile court has the
discretion to deny such contact . . . . ‘[W]ell-being’ includes the minor’s
emotional and physical health. [Citations.]” (T.M., supra, 4 Cal.App.5th at
p. 1219.) “This reading of the statute is consistent with dependency law’s
guiding principle of the well-being of the child: ‘While visitation is a key


                                        22
element of reunification, the court must focus on the best interests of the
children “and on the elimination of conditions which led to the juvenile
court’s finding that the child has suffered, or is at risk of suffering, harm
specified in section 300.” [Citation.]’ [Citations.]” (Id. at p. 1220.)
      Another inconsistency in the law pertains to the standard of proof when
a finding of detriment is required to deny visitation. (In re Manolito L. (2001)
90 Cal.App.4th 753, 761-762 [preponderance of the evidence standard of proof
applies]; In re Dylan T. (1998) 65 Cal.App.4th 765, 773-774 [clear and
convincing evidence standard of proof applies.].) There also appears to be
some disagreement regarding the standard of review. Although visitation
orders are generally reviewed for abuse of discretion (see, e.g., Brittany C.,
supra, 191 Cal.App.4th at p. 1356; In re Daniel C.H. (1990) 220 Cal.App.3d
814, 837-838 (Daniel C.H.)), some courts have indicated that there must be
substantial evidence to support the finding of detriment where visitation has
been denied (see, e.g., C.C., supra, 172 Cal.App.4th at p. 1492; In re Mark L.
(2001) 94 Cal.App.4th 573, 580, disapproved of on other grounds by
Conservatorship of O.B. (2020) 9 Cal.5th 989). Under either standard,
however, we conclude the no-contact order was proper. (T.M., supra, 4
Cal.App.5th at p. 1219 [acknowledging the discrepancy among courts
regarding the standard of review, and concluding that the juvenile court’s
order to deny visitation was proper under either standard.].)
      After the juvenile court instituted the no-contact order in March 2021,
Mother had several months to work on repairing her relationship with J.P.
However, instead of focusing on services that would facilitate reunification,
Mother became increasingly fixated on controlling and punishing J.P. for his
past behavior. For instance, she personally testified during two separate
hearings to push for J.P. to be placed on probation and declared a juvenile


                                        23
justice ward. She testified that J.P. was unequipped to go “back into society,”
and she accused him of suffering from “socialization issues,” abusing drugs,
and affiliating with gangs. She gave this testimony in J.P.’s presence, and
the court had to intervene several times to remind Mother that the focus of
the proceedings was on J.P.’s well-being. The Agency’s reports are also
replete with references to Mother’s attempts to characterize J.P. as a violent
drug addict with gang affiliations.
      Mother’s conduct during these proceedings has not been conducive to
repairing her relationship with J.P., and J.P. was particularly upset that
Mother pushed for him to be placed on probation. Additionally, Mother’s
accusations about J.P.’s bad behavior have not been confirmed by any of the
other parties involved in the case. Although J.P. has admitted to prior drug
use, there have been no reports that he has abused drugs or affiliated with
gangs during his placement at the shelter or the group home. Instead, J.P.
has complied with curfew, participated in therapy and other activities, and
has generally done “well” during his out-of-home placements. Mother’s
opinion that J.P. requires a highly restrictive treatment facility is also not
shared by J.P.’s treating professionals. For example, despite Mother’s
protestations that J.P. needed to be locked down in a facility, staff at the ESU
determined that once J.P. was ready for discharge, he did not require
placement in a psychiatric unit. J.P.’s current social worker also confirmed
that J.P. was not likely to require long-term residential treatment, and any
negative behaviors J.P. exhibited were relatively minor. The Agency and
Probation also agreed that, contrary to Mother’s position, J.P.’s well-being
could be adequately addressed through the dependency proceedings, and it
was in J.P.’s best interests to dismiss the 602 petition.




                                       24
      The circumstances that led to this dependency case also indicated that
Mother and J.P. had a dysfunctional and volatile relationship to such a
degree that contact between them could be harmful. J.P. reported that
Mother verbally abused him, claiming she called him fat and ugly, told him,
“You’re not my son,” and told him to kill himself. He also shared that he felt
suicidal in the past and had a history of self-injurious behavior, and he
believed Mother’s behavior contributed to his anxiety and depression. The
sustained allegations in the petition also described Mother’s failure to
provide a home for J.P. and her refusal to provide him with alternative
housing arrangements once he was ready for discharge from the ESU. In
other words, absent Agency intervention, Mother’s conduct would have left
J.P. homeless. The juvenile court thus reasonably found that Mother’s
behavior had caused or at least exacerbated J.P.’s mental health issues, and
that continued contact would be detrimental.
      Mother has also failed to express any insight into her responsibility for
her strained relationship with J.P. Notably, Mother did not present any
evidence at the dispositional hearing, and she has not identified any evidence
in this appeal, to explain why contact would not be detrimental.
Additionally, although Mother has attended therapy, it appears she has only
addressed ways for her to deal with J.P.’s mental health issues, and there is
no indication that she has developed any insight regarding the circumstances
that led up to these dependency proceedings. This includes her refusal
during the jurisdictional hearing to acknowledge that she declined to pick up
J.P. when he was ready for discharge from the ESU. She also testified at the
same hearing, however, that she refused the alternative housing
arrangements for J.P. that were offered to her, and conceded that she was
unwilling to accept J.P. back into her home when he was ready for discharge


                                      25
from the ESU. Since Mother’s testimony on this issue was internally
inconsistent, the juvenile court was justified in deeming her testimony as not
credible.
      Overall, evidence in the record supports the juvenile court’s finding
that contact between J.P. and Mother could be detrimental to J.P.’s well-
being. This included the Agency’s reports that were submitted into evidence
at the dispositional hearing, the evidence presented during the contested
jurisdiction hearing, and the court’s observations of Mother during the
proceedings. Based on the totality of this evidence, it was reasonable for the
court to conclude at the disposition hearing that contact with Mother would
be detrimental to J.P.’s well-being. (See T.M., supra, 4 Cal.App.5th at
pp. 1220-1221 [denying visitation between father and child was appropriate
where the minor was fearful of his father and did not want any visitation,
and father had not addressed his own anger issues, did not appear to
recognize the harm his behavior was causing, and displayed offensive and
disruptive behavior during court proceedings]; Brittany C., supra,
191 Cal.App.4th at pp. 1356-1357 [juvenile court could suspend visitation
during reunification, where visits were “emotionally traumatic” to the
children and the parent-child relationship had not improved over the course
of the proceedings].)
      Mother implies that, despite the juvenile court’s finding that contact
between her and J.P. would be detrimental, a no-contact order during the
reunification period violates her Fourteenth Amendment interest in the
companionship, care, custody, and management of her son. However,
“[r]eunification services are a benefit, and there is no constitutional
‘entitlement’ to these services.” (In re Joshua M. (1998) 66 Cal.App.4th 458,
476.) Additionally, the statutory process provides Mother with the


                                       26
opportunity to revisit the no-contact order with the juvenile court during
subsequent hearings, which includes the parties’ upcoming six-month review
hearing set for January 2022. Mother may also file a section 388 petition to
request to modify the no-contact order. Indeed, any party in the proceedings
can move for the modification of a visitation order pursuant to section 388
based on a change of circumstance or new evidence, and where it appears
that the best interests of the child may be promoted by the proposed
modification. (§ 388, subds. (a)(1) and (d).) Thus, the reunification process
affords “ample opportunity” for the juvenile court to reconsider the
appropriateness of the no-contact order. (See T.M., supra, 4 Cal.App.5th at
p. 1220.)
      Mother also contends that the no-contact order dooms her opportunity
for reunification because while under the no-contact order, she is unable to
complete various aspects of the Agency’s case plan. She notes that that the
case plan requires her to attend one-on-one visits and therapeutic visits with
J.P., as well as provide him with emotional care during in-person and
telephone visits.
      Mother’s argument, however, neglects other aspects of the case plan
that are not premised on her having direct contact with J.P. For instance,
the case plan describes general service objectives for Mother, which include
showing her ability to understand J.P.’s feelings and give emotional support;
paying attention to and monitoring J.P.’s health, safety, and well-being; and
showing her ability and willingness to have custody of J.P. The case plan
further provides that Mother “will apply what she learns about parenting
youth with mental health needs, and consult with [J.P.’s] service providers to
better understand what J.P. is going through and his emotional needs.”
These aspects of the case plan, which rely on her cooperation with the social


                                      27
worker and J.P.’s providers, are focused on guiding Mother towards
reunification and do not require any direct contact between mother and son.
      Moreover, the juvenile court’s no-contact order is aimed at facilitating
the family’s chances of reunification, rather than hindering it. In support of
its finding that contact would be detrimental, the court noted that Mother
“does have a history of being verbally abusive to [J.P.], and that verbal abuse
has either caused or exacerbated his mental health issues.” Given these
volatile family dynamics, the no-contact order provided the family with a
cooling-off period and allowed J.P. and Mother to begin the reunification
process by focusing on their individual therapy and other reunification
measures that did not require direct contact. We view this measure by the
court as an effort to ensure mother and son are emotionally prepared to have
a healthy relationship and can hopefully reunite in the future. (See
Brittany C., supra, 191 Cal.App.4th at p. 1357 [juvenile court’s order
suspending visitation and ordering individual therapy for the children was
not arbitrary and appeared to be the only hope the family had of reuniting];
see also Matthew C., supra, 9 Cal.App.5th at p. 1102 [finding it “exceedingly
unlikely that such emotionally traumatic visits [between the parent and
child] would do anything to advance a parent’s reunification prospects, and,
indeed, they might very well derail them.”].)
      Mother also repeats throughout her briefing that the juvenile court’s
no-contact order is “unconditional” and implies that the order is overly broad.
To the extent she suggests that the court should have allowed some contact
between her and J.P.—such as telephone calls or written communication—
she did not raise these options in the juvenile court. She has therefore
forfeited any argument that alternatives to the blanket no-contact order
should have been considered, since it is the parent’s burden to request


                                      28
modifications to a visitation order and not the court’s burden to propose such
modifications sua sponte. (In re Sofia M. (2018) 24 Cal.App.5th 1038, 1046
[indicating that changes to a visitation order “are better handled, in the first
instance, through communications with [the Agency], and as needed, through
motions to modify the visitation order. It is the parent’s burden to initiate
those procedures, not the court’s.”].) Further, even if these alternative
options for contact between Mother and J.P. had been raised, courts of appeal
have authorized no-contact orders where, as here, the evidence supports a
finding that contact would be detrimental to the minor. (See Daniel C.H.,
supra, 220 Cal.App.3d at p. 839 [“Although the evidence here might have
supported an order of closely supervised visitation, the evidence of stress on
[the minor] is equally supportive of a no contact order.”]; In re Danielle W.
(1989) 207 Cal.App.3d 1227, 1238 [juvenile court’s no-contact order between
mother and child was “reasonable” where mother had not protected the child
from sexual abuse and where evidence showed child was angry with mother
and was refusing visits].)
2.    The Juvenile Court Did Not Abuse Its Discretion by Not Compelling
      J.P. to Testify at the Disposition Hearing
      Mother contends the juvenile court abused its discretion by excusing
J.P. from testifying. She asserts that his testimony was “material to the
prospect of renewing his contact with his family,” and thus he should have
been compelled to testify at the dispositional hearing.
      As a preliminary matter, Mother did not request for J.P. to testify at
the contested disposition hearing on July 26, 2021. In fact, Mother’s counsel
did not offer any affirmative evidence, and no witnesses were called to testify
at the disposition hearing.
      Although Mother raised the matter of J.P. testifying at an earlier
hearing on June 4, 2021, her counsel’s arguments at that hearing indicated

                                       29
that J.P.’s testimony was only necessary on the jurisdictional issues.
Specifically, counsel contended J.P.’s testimony might be necessary for her
argument that jurisdiction should be taken under section 300 subdivision (c),
not subdivision (b)(1), and requested an opportunity to brief the matter “for
the jurisdictional purposes.” Then, in ruling that J.P. should not be
compelled to testify, the juvenile court found that J.P.’s testimony was not
material to the jurisdictional issues, stating: “[T]he Court hasn’t heard
anything that would indicate that [J.P.’s] testimony would be relevant or
material to the allegations in the petition, and the interactions with his
mother up to this point have been traumatic for him, so the Court is not
inclined to force him to testify, particularly because it doesn’t appear as
though anything he has to say would be able to shed light on the allegations
as pled.” Thus, Mother’s request for additional dispositional testimony,
raised for the first time in this appeal, is forfeited due to her failure to
request such testimony in the trial court. (In re Dakota H. (2005) 132
Cal.App.4th 212, 221-222.)
      However, even if Mother’s argument is not forfeited, she has not shown
that J.P.’s testimony would have been material to the no-contact order. The
juvenile court may properly exclude a child’s testimony “where the issues to
be resolved would not be materially affected by the child’s testimony, and
where it is shown that the child would be psychologically damaged by being
required to testify.” (In re Jennifer J. (1992) 8 Cal.App.4th 1080, 1089.)
While Mother does not contest the juvenile court’s finding that forcing J.P. to
testify would have been emotionally traumatic for him, she contends that his
testimony is “material on the dispositional matter of renewing contact with
his mother (and his sisters).” However, Mother incorrectly characterizes the
juvenile court’s no-contact order as premised on J.P.’s refusal to visit with


                                        30
Mother. Rather than relying on J.P.’s expressed wishes, the court
determined that the no-contact order should remain in effect at the
disposition hearing on July 26, 2021 primarily due to Mother’s own behavior.
The court noted that Mother had verbally abused J.P. in the past, and that
she repeatedly showed a desire to control and punish J.P. “in the harshest
ways possible” over the course of the proceedings. Thus, J.P.’s testimony
would not have materially affected the court’s resolution of the no-contact
order.
                                   DISPOSITION
         The orders of the juvenile court are affirmed.




                                                          HALLER, Acting P. J.

WE CONCUR:




O’ROURKE, J.




DATO, J.




                                         31